Case 3:21-cv-00129-TCB Document1 Filed 08/05/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA

NEWNAN DIVISION
EDDIE BARTON and §
SHIRLEY BARTON,
§
Plaintiffs, CIVIL ACTION FILE
§
VS. NO.
§
ROBERT LEWIS EPPS
and T & TFARMS INC., §
Defendants. §
NOTICE OF REMOVAL

 

COME NOW the Defendants in the above-captioned action, by and through
their undersigned counsel, and herein respectfully show this Honorable Court as
follows:

I.

A civil action was filed by the above-named Plaintiffs Eddie Barton and
Shirley Barton in the Superior Court of Meriwether County, State of Georgia,
naming the Defendants Robert Lewis Epps and T & T Farms Inc. in Civil Action
File No. 2021-CV-0154. True and correct copies of all process and pleadings served
on the Defendants in the Superior Court of Meriwether County, and the answer and

counterclaim filed by the Defendants are attached hereto as Exhibit “A”.
Case 3:21-cv-00129-TCB Document1 Filed 08/05/21 Page 2 of 6

2.

This is a personal injury action in which Plaintiffs are seeking the recovery of
bodily injuries sustained in a motor vehicle accident involving a T & T Farms, Inc.’s
driver and truck that occurred on March 11, 2021.

3.

Plaintiffs are citizens of the State of Georgia.

4,

Defendant T & T Farms, Inc. is an Indiana corporation with its principal place

of business at 1102 S Monticello Street, Winamac, Indiana 46996.
5.

Defendant Robert Epps is a citizen of the State of Alabama.
6.

The Defendants first received notice of this lawsuit on July 20, 2021.
Therefore, this Notice of Removal to the United States District Court is filed by
Defendants within thirty (30) days of their first notice of the lawsuit in accordance
with 28 U.S.C. § 1446.

7.
In support of the assertion of federal jurisdiction, Defendants refer to the

complaint in which the Plaintiffs allege that Plaintiff Shirley Barton has incurred

-2-
Case 3:21-cv-00129-TCB Document1 Filed 08/05/21 Page 3 of 6

medical expenses currently in the amount of at least $47,996.10, and that Plaintiff
Eddie Barton has incurred expenses in an amount to be determined. The complaint
states that both Plaintiffs will incur future medical expenses and future pain and
suffering. The impact was to the passenger side of the Plaintiffs’ car where Eddie
Barton was located. Both Plaintiffs were transported from the scene by ambulance
to the hospital. The jurisdictional amount of $75,000 per person is facially apparent
from the allegations of the complaint.
8.

The matter in controversy is one in which this Court has jurisdiction pursuant
to 28 U.S.C. § 1332 as it involves citizens of different states, and the amount in
controversy exceeds the sum of value of $75,000 for each Plaintiff, exclusive of
interest and costs. Therefore, pursuant to 28 U.S.C. §§ 1332 and 1441 (a), this matter
may be removed to this Honorable Court.

9.
Venue in this Court is proper pursuant to 28 U.S.C. §§ 1391 and 1441.
10.

Attached hereto and incorporated herein by reference are:
Case 3:21-cv-00129-TCB Document1 Filed 08/05/21 Page 4 of 6

(a) Exhibit “B”, which are true and correct copies of the notices filed by
Defendants in the Superior Court of Meriwether County, Georgia, and served on the
Plaintiffs’ attorney in that action.

WHEREFORE, Defendants pray that the Superior Court of Meriwether
County, Georgia proceed no further with Civil Action File No. 2021-CV-0154, and
that said action be removed to this Court. Defendants further request that there be a
trial by jury of all issues so triable.

This 5th __ day of August, 2021.

RESPECTFULLY SUBMITTED,
s/__ John H. Peavy, Jr.
JOHN H. PEAVY, JR.

Georgia Bar No. 569610
Attorney for Defendants

 

PEAVY LAW, LLC

One Atlantic Center

1201 W. Peachtree Street, Suite 2300
Atlanta, Georgia 30309

Phone: (404) 874-0101

FAX: (404) 874-0404

E-Mail: jay(@peavylawllc.com

 
Case 3:21-cv-00129-TCB Document1 Filed 08/05/21 Page 5 of 6

CERTIFICATE OF COMPLIANCE
I hereby certify, pursuant to LR 7.1 D, ND Ga., that the foregoing pleading

was prepared using 14 point Times New Roman font.

This__5th__ day of August, 2021.

s/_ _ John H. Peavy, Jr.

 

JOHN H. PEAVY, JR.
Georgia Bar No. 569610
Attorney for Defendants
Case 3:21-cv-00129-TCB Document1 Filed 08/05/21 Page 6 of 6

CERTIFICATE OF SERVICE
This is to certify that I have this day served the foregoing Notice of Removal
upon Plaintiff by e-mailing a copy of the same addressed as follows:

Robert A. DeMetz, Jr., Esq.
Morgan & Morgan Atlanta, PLLC
408 12" Street, Suite 200
Columbus, Georgia 31901
RDeMetz@forthepeople.com

This 5th _ day of August, 2021.

s/__ John H. Peavy, Jr.
JOHN H. PEAVY, JR.
Georgia Bar No. 569610
Attorney for Defendants

PEAVY LAW, LLC

One Atlantic Center

1201 W. Peachtree Street, Suite 2300
Atlanta, Georgia 30309

Phone: (404) 874-0101

FAX: (404) 874-0404

E-Mail: jay@peavylawllc.com

 
